UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2013 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. Becker Value Equity Fund Retail Class: BVEFX Institutional Class: BVEIX Annual Report October 31, 2013 TABLE OF CONTENTS Shareholder Letter 1 Investment Results & Returns - Retail Class 4 Investment Results & Returns - Institutional Class 5 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 24 Expense Example 25 Trustees and Executive Officers 27 Additional Information 31 Privacy Notice 32 Becker Value Equity Fund December 6, 2013 Dear Shareholders, Equity markets continued their remarkable rise from the March 2009 lows, as investors ticked one concern after the next off of the worry list.In recent months, US housing and employment numbers have strengthened, economic activity in Europe and in China has firmed and inflation remains manageable.Congressional squabbling has abated for the time being, while consumer and business confidence has gained momentum.Equity markets were cheered by improving global economic news and comforted by the implicit view that government policy would be quick to respond to market downdrafts.In the fiscal year ended October 31, 2013, the Becker Value Equity Fund institutional share class gained 34.39%, outpacing the Russell 1000 Value’s 28.29% return and the S&P 500’s 27.18%. The stock market’s performance was strong again this year despite relatively moderate economic growth.Five years of aggressive monetary policy, artificially low interest rates and serial rollouts of quantitative easing programs, intended to stimulate consumer spending, business investment and economic confidence, appears to have finally had the desired results; gross domestic product growth and employment figures are improving, albeit modestly, and the economy may be ready in the near future to stand on its own without the Federal Reserve’s monthly mortgage purchase assistance.Since the March 2009 lows, corporate operating earnings have risen an impressive 105%.However, in that same period, stocks have appreciated over 150%, a sizeable amount of that gain generated in the last year.Stock valuations have expanded considerably in recent months as investors have become increasingly comfortable with the future economic outlook and the preservation of a low interest rate environment. Both sector weighting and stock selection contributed positively to your Fund’s performance in the fiscal year; nearly two thirds of Fund’s outperformance of its benchmark indices was a function of individual stock picking.Only the Fund’s technology and materials stock holdings underperformed the comparable sectors in the Fund’s primary index, the Russell 1000 Value.Conversely, the Fund’s positions in the financial, industrial and telecommunications sectors performed well relative to its benchmark.Our greatest disappointment was Teck Resources, a metallurgical coal company that suffered from investor concern that demand from Asia for high grade steel would decline as the Chinese 1 Becker Value Equity Fund economy slowed from the torrid 9% -10% annual growth rate of past years.The decline in Teck’s stock price triggered our sell discipline and the position was eliminated mid-year.Southwest Air, Johnson Controls and Blackrock were several of our best performers in the Fund’s fiscal year and we took the opportunity to trim position size and redeploy profits into new positions or undervalued holdings.Tyco International and Helmerich & Payne were eliminated as they reached our valuation targets. We continue to focus our efforts on what we believe to be high quality, attractively valued companies with strong balance sheets that may be able to provide positive returns on invested capital in a wide range of global economic environments.The Fund established several new positions recently which appear to possess these attributes.One example is Direct TV, the largest satellite pay TV provider in the U.S. and in Latin America.This company has one of the highest returns on capital in the industry, yet trades at a valuation discount to both its peers and the market.Direct TV trades at approximately 11x 2014 estimated earnings and enjoys substantial free cash flow enabling it to aggressively buy back shares.In fact, the company has bought back 64% of its outstanding shares since the program was established in 2006. Financial market challenges remain as calendar year end approaches.Congress will again have to confront the Federal debt ceiling limit next year, an event that has created uncertainty and market consternation in the past.Stock valuations have expanded, most likely in anticipation of stronger gross domestic product (“GDP”) growth and accelerating revenue from the tepid low single digit levels of recent years.We are concerned that investors would punish equities if growth expectations are not met, creating a reversion to the overall market valuation mean.Given this backdrop, our investment team is more focused than ever on managing portfolio risk-adjusted returns through the selection of well-run businesses with solid, sustainable free cash flow, consistently high return on invested capital and below average valuations. Robert N. Schaeffer Marian Kessler Portfolio Manager Portfolio Manager Becker Capital Management, Inc. Becker Capital Management, Inc. 2 Becker Value Equity Fund Mutual fund investing involves risk; Principal loss is possible.Small and mid capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.The Fund invests in foreign securities through ADRs which may involve political, economic and currency risks, greater volatility and differences in accounting methods.The value of the Fund’s investments in REIT’s may change in response to changes in the real estate market. This report is intended for shareholders and may not be used as sales literature unless preceded or accompanied by a current prospectus. Opinions expresses are subject to change at any time and should not be considered investment advice. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete list of fund holdings.Past performance is no guarantee of future results. Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values.The performance of the Index does not reflect deductions for fees, expenses, or taxes.Index is not available for purchase. S&P 500® Index is an unmanaged index which includes a representative sample of 500 leading companies in leading industries of the U.S. economy.Index is not available for purchase. Free Cash Flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Return on Capital is estimated by dividing the after-tax operating income by the book value of invested capital. Quasar Distributors, LLC, Distributor 3 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) Comparison of the Growth of a $10,000 Investment in the Becker Value Equity Fund-Retail Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended October 31, 2013 Since Inception One Year Five Years (November 3, 2003) Becker Value Equity Fund, Retail Class 34.12% 15.08% 8.94% Russell 1000 Value Index 28.29% 14.06% 7.72% S&P 500 Index 27.18% 15.17% 7.38% This chart illustrates the performance of a hypothetical $10,000 investment made on November 3, 2003, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000® Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 4 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) (Continued) Comparison of the Growth of a $10,000 Investment in the Becker Value Equity Fund-Institutional Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended October 31, 2013 Since Inception One Year (September 2, 2011) Becker Value Equity Fund, Institutional Class 34.39% 24.67% Russell 1000 Value Index 28.29% 24.67% S&P 500 Index 27.18% 23.16% This chart illustrates the performance of a hypothetical $10,000 investment made on September 2, 2011, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000® Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 5 Becker Value Equity Fund SECTOR ALLOCATION at October 31, 2013 (Unaudited) Sector Allocation % of Net Assets Consumer Discretionary % Financials % Information Technology % Energy % Industrials % Health Care % Consumer Staples % Telecommunication % Utilities % Cash* 5.3 % Net Assets % * Represents cash and other assets in excess of liabilities. 6 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at October 31, 2013 Shares Value COMMON STOCKS: 94.7% Consumer Discretionary: 15.8% Coach, Inc. $ DIRECTV* Honda Motor Co. Ltd. - ADR InterActiveCorp Johnson Controls, Inc. Kohl’s Corp. Staples, Inc. Time Warner, Inc. Viacom, Inc. - Class B Consumer Staples: 7.4% Archer-Daniels- Midland Co. Bunge Ltd. Molson Coors Brewing Co. - Class B Walgreen Co. Wal-Mart Stores, Inc. Energy: 13.5% Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Murphy Oil Corp. National Oilwell Varco, Inc. Phillips 66 Royal Dutch Shell PLC - A Shares - ADR Schlumberger Ltd. Financials: 14.9% Allstate Corp. BlackRock, Inc. The Chubb Corp. Howard Hughes Corp.* JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. Morgan Stanley PNC Financial Services Group, Inc. State Street Corp. US Bancorp# Health Care: 10.5% Aetna, Inc. Amgen, Inc. Becton Dickinson & Co. Covidien PLC McKesson Corp. Merck & Co., Inc. Zimmer Holdings, Inc. Industrials: 11.6% 3M Co. Emerson Electric Co. FedEx Corp. General Electric Co. L-3 Communications Holdings, Inc. Raytheon Co. Southwest Airlines Co. The accompanying notes are an integral part of these financial statements. 7 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at October 31, 2013 (Continued) Shares Value COMMON STOCKS: 94.7% (Continued) Information Technology: 14.4% Amdocs Ltd. $ Cognizant Technology Solutions Corp. - Class A* Corning, Inc. Harris Corp. Intel Corp. Microsoft Corp. NCR Corp.* TE Connectivity Ltd. Telecommunication: 3.8% AT&T, Inc. Vodafone Group PLC - ADR Utilities: 2.8% NextEra Energy, Inc. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $154,828,758) SHORT-TERM INVESTMENTS: 4.5% Invesco Short Term Investment Trust Treasury Portfolio, 0.02%^ TOTAL SHORT-TERM INVESTMENTS (Cost $10,202,935) TOTAL INVESTMENTS IN SECURITIES: 99.2% (Cost $165,031,693) Other Assets in Excess of Liabilities: 0.8% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Seven-day yield as of October 31, 2013. # Affiliated Security. Quasar Distributors, LLC is the principal underwriter and distributor for the shares of the Fund (“Quasar” or the “Distributor”). The Distributor is affiliated with the Funds’ transfer agent, fund accountant and administrator, U.S. Bancorp Fund Services, LLC. See Note 7 of the Notes to Financial Statements. ADR - American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 (This Page Intentionally Left Blank.) 9 Becker Value Equity Fund STATEMENT OF ASSETS AND LIABILITIES at October 31, 2013 ASSETS Investments in unaffiliated securities, at value (cost $163,651,366) $ Investments in affiliated securities (cost $1,380,327) Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses and other assets Total assets LIABILITIES Payables: Fund shares redeemed Payable for investment securities purchased Investment advisory fees, net Custody fees Administration and accounting fees Professional fees Printing and mailing fees Transfer agent fees Chief Compliance Officer fees Registration fees Service fees payable Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments Net unrealized appreciation of investments Total net assets $ COMPONENTS OF NET ASSET VALUE RETAIL CLASS Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ INSTITUTIONAL CLASS Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Becker Value Equity Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2013 INVESTMENT INCOME Income: Dividends from unaffiliated securities (net of foreign withholding tax of $46,962) $ Dividends from affiliated securities Interest Total investment income Expenses: Investment advisory fees Services fees - Retail class Administration and accounting fees Transfer agent fees Registration fees Professional fees Custodian fees Reports to Shareholders Trustees fees Chief Compliance Officer fees Insurance expenses Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) of investments Net realized and unrealized gain Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, October 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Retail Class: From net investment income ) ) From net realized gain — — Institutional Class: From net investment income ) ) From net realized gain — — Total dividends and distributions to shareholders ) ) Net decrease in net assets derived from net change in outstanding shares - Retail Class ) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year $ $ End of year $ $ Undistributed net investment at end of year $ $ The accompanying notes are an integral part of these financial statements. 12 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of share transactions is as follows: Year Ended Year Ended October 31, 2013 October 31, 2012 Shares Amount Shares Amount Retail Class: Shares sold $ $ Reinvested dividends Shares redeemed (b) Net increase ) $ ) ) $ ) Beginning of year End of year Year Ended Year Ended October 31, 2013 October 31, 2012 Shares Amount Shares Amount Institutional Class: Shares sold $ $ Reinvested dividends Shares redeemed (b) Net increase $ $ Beginning of year End of year (b) Net of redemption fees of $178 and $356 for 2013 and $0 and $0 for 2012 for Retail Class and Institutional Class shares, respectively. The accompanying notes are an integral part of these financial statements. 13 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Retail Class Year Ended October 31, Net asset value, beginning of year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) Total distributions ) Proceeds from redemption fees — Net asset value, end of year $ Total return % SUPPLEMENTAL DATA: Net assets, end of year (000’s omitted) $ Ratios to average net assets Expenses before fees waived % Expenses after fees waiver % Net investment income (loss) % Portfolio turnover rate % Calculated using average shares outstanding method. Amount less than $0.01. The accompanying notes are an integral part of these financial statements. 14 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Institutional Class Year Year Period Ended Ended Ended October 31, October 31, October 31, Net asset value, beginning of period $ $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) ) — Total distributions ) ) — Proceeds from redemption fees — — — Net asset value, end of period $ $ $ Total return % % %(4) SUPPLEMENTAL DATA: Net assets, end of period (000’s omitted) $ $ $ Ratios to average net assets Expenses before fees waived % % %(3) Expenses after fees waiver % % %(3) Net investment income (loss) % % %(3) Portfolio turnover rate % % %(4) Class commenced operations on September 2, 2011. Calculated using average shares outstanding method. Annualized. Not annualized. Amount less than $0.01. The accompanying notes are an integral part of these financial statements. 15 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS October 31, 2013 NOTE 1 – ORGANIZATION The Becker Value Equity Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (The “1940 Act”) as an open-end investment management company. The Fund commenced operations on November 3, 2003 with the investment objective to provide long-term capital appreciation.The Fund currently offers Retail and Institutional Class shares, which were first offered to the public on November 3, 2003 and on September 2, 2011, respectively.Both classes of shares hold equal rights as to earnings and assets with Retail Class shares bearing shareholder service expenses.Each class of shares has exclusive voting rights with respect to matters affecting that individual class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the 16 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS October 31, 2013 (Continued) facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.As of October 31, 2013, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of October 31, 2013.See the Schedule of Investments for industry breakouts. 17 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS October 31, 2013 (Continued) Level 1 Level 2 Level 3 Total Common Stocks^ $ $
